Exhibit 10.1

COHERUS BIOSCIENCES, INC.

STOCK PURCHASE AGREEMENT

This Stock Purchase Agreement (“Agreement”) is made as of November 30, 2017 (the
“Effective Date”), by and between Coherus BioSciences, Inc., a Delaware
corporation (the “Company”) and KBI Biopharma, Inc., a Delaware corporation (the
“Investor”).

WHEREAS, the Company is a party to that certain Master Services Agreement, dated
as of July 30, 2014 (the “MSA”), by and between the Company and the Investor.

WHEREAS, the Company is also a party to that certain agreement entitled
“Proposal for Commercial cGMP Manufacturing of CHS-1701 Drug Substance,” dated
as of December 15, 2015, as amended (the “Proposal Agreement”), by and between
the Company and the Investor.

WHEREAS, pursuant to the revised Section 7.2, “Client Delays,” as set forth in
Section 13.1 (Invoicing) of the Proposal Agreement, and the manufacturing
schedule as agreed to by the parties on April 21, 2017, the Company is subject
to a $4,125,000 fee for the postponement of the start of the 2017 manufacturing
campaign from July 2017 to August 2017 (the “2017 Campaign Delay”).

WHEREAS, pursuant to Section 13.1 of the Proposal Agreement, the Company will be
subject to a $2,685,000 campaign reservation fee for the manufacture of 12
batches of CHS-1701 in relation to the start of the second 2018 manufacturing
campaign, which is otherwise due on or about the date hereof (the “2018 Campaign
Reservation”).

WHEREAS, the Company and Investor both agree that the Company owes (i)
$4,125,000 in connection with the 2017 Campaign Delay (the “Delay Fee”) and (ii)
$2,685,000 in connection with the 2018 Campaign Reservation (the “Reservation
Fee”, together with the Delay Fee, the “KBI Fees”).

WHEREAS, the Investor desires to purchase, and the Company has agreed to issue
and sell, shares of the Company’s common stock, par value $0.0001 per share (the
“Common Stock”) in an amount equal to six million eight hundred and ten thousand
dollars ($6,810,000.00) in exchange for the satisfaction of the Company’s
payment of the KBI Fees.

WHEREAS, in connection with the satisfaction of the KBI Fees, the Company has
agreed to provide to the Investor the right to receive contingent cash royalty
payments upon the achievement of certain conditions as described in the
Contingent Value Rights Agreement (defined below).

WHEREAS, as further inducement for the parties to enter into this Agreement, the
Investor has offered and the Company has agreed to the Investor Covenant
(defined below) related to the deferral of certain price increases as described
in the Change Order Amendment (defined below).



--------------------------------------------------------------------------------

AGREEMENT

In consideration of the mutual covenants contained in this Agreement, and for
other good and valuable consideration, the receipt of which is hereby
acknowledged, the Company and the Investor hereby agree as follows:

SECTION 1. AUTHORIZATION OF SALE OF SECURITIES.

The Company has authorized the sale and issuance of shares of its Common Stock,
in an amount equal to six million eight hundred and ten thousand dollars
($6,810,000.00) to the Investor on the terms and subject to the conditions set
forth in this Agreement as consideration for the satisfaction of the KBI Fees
that are due or will be due, as the case may be. The shares of Common Stock sold
to the Investor hereunder at the Closing (defined in SECTION 3) shall be
referred to as the “Shares.”

SECTION 2. AGREEMENT TO SELL AND PURCHASE THE SHARES.

2.1 Consideration and Purchase.

(a) At the Closing, the Company will issue, sell and deliver to the Investor,
and the Investor will purchase from the Company, that number of shares of Common
Stock equal to (a) six million eight hundred and ten thousand dollars
($6,810,000.00) (the “Purchase Price”), divided by (b) the volume weighted
average price (“VWAP”) for the Common Stock, as of 4:00 p.m., New York City
time, based on the ten consecutive trading days ending on (and including)
November 30, 2017 as reported on Bloomberg (the “Issuance Price”), rounded to
the nearest whole share (such shares, the “Shares”).

(b) In addition, the Company has agreed to provide to the Investor the right to
receive contingent cash royalty payments upon the achievement of certain
conditions as described in the Contingent Value Rights Agreement.

(c) The Investor has agreed to defer until the initiation of the 2018
manufacturing campaign an increase in the batch price of fifty thousand dollars
($50,000.00) per batch as described in the Change Order Amendment (the “Investor
Covenant”).

2.2 Definitions. For purposes of this Agreement, the following terms shall have
the following meanings:

(a) “Business Day” means a day, other than a Saturday or Sunday, on which banks
in New York City are open for the general transaction of business.

(b) “Change Order Amendment” means the Amendment One to Change Order Number
CO-3081 substantially in the form attached hereto as Exhibit C.

(c) “Contingent Value Rights Agreement” means the Contingent Value Rights
Agreement substantially in the form attached hereto as Exhibit A.

 

2



--------------------------------------------------------------------------------

(d) “Knowledge of the Company” shall mean, with respect to the Company, the
knowledge of any of Dennis M. Lanfear and Jean Viret, Ph.D. Such individuals
will be deemed to have “knowledge” of a particular fact or other matter if
(i) such individual has or at any time had actual knowledge of such fact or
other matter or (ii) a prudent individual would be expected to discover or
otherwise become aware of such fact or other matter in the course of conducting
a reasonably diligent review concerning the existence thereof.

(e) “Governmental Entity” means any nation, federal, state, county municipal,
local or foreign government, or other political subdivision thereof or any other
governmental, administrative, judicial, arbitral, legislative, executive,
regulatory or self-regulatory authority, instrumentality, agency, commission or
body and any entity exercising executive, legislative, judicial, regulatory,
taxing or administrative functions of or pertaining to government.

(f) “Law” means any federal, state, local or foreign law (including common law),
statute, code, ordinance, rule, regulation, order, judgment, writ, stipulation,
award, injunction, decree, arbitration award or finding or any other legally
enforceable requirement.

(g) “Material Adverse Effect” means any change, event, development, condition,
occurrence or effect that (a) is, or would reasonably be expected to be,
materially adverse to the business, financial condition, assets, liabilities or
results of operations of the Company and its subsidiaries, taken as a whole, or
(b) materially impairs the ability of the Company to comply, or prevents the
Company from complying, with its material obligations with respect to the
Closing or would reasonably be expected to do so; provided, however, that none
of the following will be deemed in themselves, either alone or in combination,
to constitute, and that none of the following will be taken into account in
determining whether there has been or will be, a Material Adverse Effect under
subclause (a) of this definition:

 

  i. any change generally affecting the economy, financial markets or political,
economic or regulatory conditions in the United States or any other geographic
region in which the Company conducts business, to the extent the Company and its
subsidiaries are not disproportionately affected thereby;

 

  ii. general financial, credit or capital market conditions, including interest
rates or exchange rates, or any changes therein, to the extent the Company and
its subsidiaries are not disproportionately affected thereby;

 

  iii. any change that generally affects industries in which the Company and its
subsidiaries conduct business, to the extent the Company and its subsidiaries
are not disproportionately affected thereby;

 

  iv. acts of war (whether or not declared), the commencement, continuation or
escalation of a war, acts of armed hostility or terrorism, to the extent the
Company and its subsidiaries are not disproportionately affected thereby;

 

  v. changes in Laws after the date hereof, to the extent the Company and its
subsidiaries are not disproportionately affected thereby;

 

3



--------------------------------------------------------------------------------

  vi. changes in GAAP after the date of this Agreement, to the extent the
Company and its subsidiaries are not disproportionately affected thereby;

 

  vii. in and of itself, any failure by the Company to meet any published or
internally prepared estimates of revenues, earnings or other economic
performance for any period ending on or after the date of this Agreement (it
being understood that the facts and circumstances giving rise to such failure
may be deemed to constitute, and may be taken into account in determining
whether there has been, a Material Adverse Effect to the extent that such facts
and circumstances are not otherwise described in clauses (i)-(vi) or (viii) of
the definition); or

 

  viii. in and of itself, a decline in the price of the Common Stock on the
Trading Market or any other market in which such securities are quoted for
purchase and sale (it being understood that the facts and circumstances giving
rise to such decline may be deemed to constitute, and may be taken into account
in determining whether there has been, a Material Adverse Effect to the extent
that such facts and circumstances are not otherwise described in clauses
(i)-(vi) of the definition).

(h) “Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.

(i) “Registration Rights Agreement” means the Registration Rights Agreement in
the form attached hereto as Exhibit B.

(j) “Short Sales” means, all “short sales” as defined in Rule 200 promulgated
under Regulation SHO under the Securities Exchange Act of 1934, whether or not
against the box, and forward sale contracts, options, puts, calls, short sales,
“put equivalent positions” (as defined in Rule 16a-1(h) under the Exchange Act)
and similar arrangements, and sales and other transactions through non-U.S.
broker dealers or foreign regulated brokers.

(k) “Trading Market” means The NASDAQ Global Market.

(l) “Transaction Agreements” means this Agreement, the Registration Rights
Agreement, the Contingent Value Rights Agreement and the Change Order Amendment.

SECTION 3. CLOSING, CLOSING CONDITIONS AND CLOSING DELIVERIES.

3.1 Closing. The closing of the purchase and sale of the Shares pursuant to this
Agreement (the “Closing”) shall occur at 5:00 p.m., Pacific time, on December 1,
2017, subject to the satisfaction or waiver of all of conditions set forth in
Section 3.2 and the delivery of all of the closing deliveries set forth on
Section 3.3 (such date the “Closing Date”), at the offices of Latham & Watkins
LLP, 140 Scott Drive, Menlo Park, California 94025, or at such other time and
place as may be agreed to by the Company and the Investor. At or prior to the
Closing, each of the Company and the Investor shall execute any related
agreements or other documents required to be executed as of the Closing
hereunder, each dated the Closing Date.

 

4



--------------------------------------------------------------------------------

3.2 Closing Conditions.

(a) Mutual Closing Condition. The respective obligations of each party for the
Closing is subject to there shall have been no Law enacted, entered,
promulgated, enforced or deemed applicable by any Governmental Entity of
competent jurisdiction that is in effect and makes illegal or otherwise
prohibits or materially delays the consummation of the Closing, unless otherwise
waived by both parties.

(b) Conditions to Investor’s Obligations. Investor’s obligation to purchase the
Shares at the Closing is subject to the fulfillment, on or before the Closing,
of each of the following conditions, unless waived:

 

  i. The Company’s representations and warranties in SECTION 4 shall be true and
correct in all material respects at the date of the Closing, with the same force
and effect as if they had been made on and as of said date.

 

  ii. The Company shall have performed and complied with all agreements and
conditions herein required to be performed or complied with by the Company on or
before the Closing, or any breach or failure to do so has been cured.

(c) Conditions to the Company’s Obligations. The Company’s obligation to issue
and sell the Shares at the Closing is subject to the fulfillment, on or before
the Closing, of each of the following conditions, unless waived:

 

  i. The Investor’s representations and warranties in SECTION 5 shall be true
and correct in all material respects at the date of the Closing, with the same
force and effect as if they had been made on and as of said date.

 

  ii. The Investor shall have performed and complied with all agreements and
conditions herein required to be performed or complied with by such Investor on
or before the Closing, or any breach or failure to do so has been cured.

3.3 Closing Deliveries.

(a) Issuance of the Shares at the Closing. At the Closing, the Company shall
issue or cause the Company’s transfer agent to issue to the Investor the Shares
in global form through a restricted book-entry account maintained by the
Company’s transfer agent registered in the name of KBI Biopharma, Inc.,
representing the number of Shares purchased by the Investor at the Closing
(including providing a copy of the irrevocable instructions delivered by the
Company to the Company’s transfer agent instructing the transfer agent to issue
the Shares to the Investor by crediting the Shares to an account of the Investor
on the transfer agent’s restricted book-entry system on the date of the Closing
and confirmation from the transfer agent that such Shares were so issued on the
date thereof).

 

5



--------------------------------------------------------------------------------

(b) Consideration for Issuance of Shares at the Closing. The Investor agrees and
acknowledges that upon the Investor’s receipt of the Shares and the satisfaction
of the conditions and obligations set forth in this Agreement and as
consideration for the issuance of the Shares at Closing (i) the KBI Fees shall
be satisfied, discharged and cancelled in their entirety; (ii) no amounts shall
be due or payable under the MSA or Proposal Agreement in connection with the
2017 Campaign Delay and the 2018 Campaign Reservation; and (iii) the Investor
Covenant shall be in full force and effect and binding upon the Investor.

(c) Contingent Value Rights Agreement. At the Closing, each of the Company and
the Investor shall execute and deliver to the other party the Contingent Value
Rights Agreement in the form attached hereto as Exhibit A.

(d) Registration Rights Agreement. At the Closing, each of the Company and the
Investor shall execute and deliver to the other party the Registration Rights
Agreement in the form attached hereto as Exhibit B.

(e) Change Order. At the Closing, each of the Company and the Investor shall
execute and deliver to the other party the Change Order Amendment in the form
attached hereto as Exhibit C.

SECTION 4. REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE COMPANY.

Except as set forth on the Schedule of Exceptions delivered to the Investor
concurrently with the execution of this Agreement (the “Schedule of
Exceptions”), or, with respect to the representations and warranties by the
Company other than those set forth in Section 4.1, Section 4.2, Section 4.3, the
first two sentences of Section 4.4, Section 4.5, Section 4.7, the first sentence
of Section 4.8, Section 4.8(ii) and Section 4.13 only, as disclosed in the SEC
Documents and publicly available prior to the date of this Agreement and only as
and to the extent disclosed therein (but excluding any risk factor disclosures
contained under the heading “Risk Factors,” any disclosure of risks included in
any “forward-looking statements” disclaimer or any other statements that are
similarly forward-looking), the Company hereby represents, warrants and
covenants to the Investor as follows:

4.1 Organization and Standing. The Company and each of its subsidiaries has been
duly incorporated or organized and is validly existing and in good standing
under the laws of its state or other jurisdiction of incorporation or
organization, has full corporate or other power and authority necessary to own
or lease its properties and conduct its business as presently conducted, and is
duly qualified as a foreign corporation and in good standing in all
jurisdictions in which the character of the property owned or leased or the
nature of the business transacted by it makes qualification necessary, except
where the failure to be so qualified would not have a material adverse effect on
the business, properties, financial condition or results or operations of the
Company and its subsidiaries, taken as a whole (a “Company Material Adverse
Effect”).

 

6



--------------------------------------------------------------------------------

4.2 Corporate Power; Authorization. The Company has all requisite corporate
power, and the Company and its board of directors have taken all requisite
corporate action, to authorize, execute and deliver the Transaction Agreements,
to consummate the transactions contemplated herein and therein, including to
sell, issue and deliver the Shares to the Investor, and to carry out and perform
all of the Company’s obligations hereunder and thereunder. This Agreement
constitutes the legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms, except (i) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to or affecting the enforcement of creditors’ rights generally and
(ii) as limited by equitable principles generally, including any specific
performance.

4.3 Issuance and Delivery of the Shares. The Shares have been duly authorized
and, when issued and when consideration for the issuance of the Shares is duly
recognized, each in compliance with the provisions of this Agreement, will be
validly issued, fully paid and nonassessable. The issuance and delivery of the
Shares is not subject to preemptive, co-sale, right of first refusal or any
other similar rights of the stockholders of the Company or any other Person or
any liens or encumbrances. Assuming the accuracy of the representations made by
the Investor in Section 5, the offer and issuance by the Company of the Shares
is exempt from registration under the Securities Act of 1933, as amended (the
“Securities Act”).

4.4 SEC Documents; Financial Statements. The Company has filed in a timely
manner all documents that the Company was required to file with the Securities
and Exchange Commission (the “Commission”) under Sections 13, 14(a) and 15(d)
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), since
becoming subject to the requirements of the Exchange Act (the foregoing
documents (together with any documents filed by the Company under the Exchange
Act, whether or not required) being collectively referred to herein as the “SEC
Documents”). As of their respective filing dates (or, if amended prior to the
date of this Agreement, when amended), all SEC Documents complied in all
material respects with the requirements of the Exchange Act and the rules and
regulations of the Commission promulgated thereunder. None of the SEC Documents
as of their respective filing dates contained any untrue statement of material
fact or omitted to state a material fact required to be stated therein or
necessary to make the statements made therein, in light of the circumstances
under which they were made, not misleading. The financial statements of the
Company and its subsidiaries, on a consolidated basis, set forth in the SEC
Documents (the “Financial Statements”) comply as to form in all material
respects with applicable accounting requirements and with the published rules
and regulations of the Commission with respect thereto. The Financial Statements
have been prepared in accordance with United States generally accepted
accounting principles consistently applied and fairly present the financial
position of the Company and its subsidiaries at the dates thereof and the
results of its operations and cash flows for the periods then ended (subject, in
the case of unaudited statements, to normal, recurring adjustments).

4.5 Capitalization. All of the Company’s outstanding shares of capital stock
have been duly authorized and validly issued and are fully paid and
nonassessable, have been issued in compliance with all federal and state
securities laws, and were not issued in violation of or subject to any
preemptive right or other rights to subscribe for or purchase securities. The
authorized capital stock of the Company consists of 300,000,000 shares of Common
Stock and 5,000,000 shares of undesignated Preferred Stock. As of October 31,
2017, there are no shares of Preferred Stock issued and outstanding and there
are 57,945,430 shares of Common Stock issued and outstanding, of which no shares
are owned by the Company. There are no other shares of any other class or series
of capital stock of the Company issued or outstanding. The Company has no

 

7



--------------------------------------------------------------------------------

capital stock reserved for issuance, except that, as of October 31, 2017, there
are 3,705,787, 7,196,595, 0 and 648,500 shares of Common Stock reserved for
issuance pursuant to options and restricted stock units outstanding on such date
pursuant to the Company’s 2010 Stock Incentive Plan (as amended to date, the
“2010 Plan”), the Company’s 2014 Equity Incentive Plan (as amended to date, the
“2014 Plan”), the Company’s 2014 Employee Stock Purchase Plan (as amended to
date, the “ESPP”) and the Company’s 2016 Employment Commencement Incentive Plan
(as amended to date, the “Inducement Plan”), respectively. As of October 31,
2017, there are no shares of Common Stock available for future issuance under
the 2010 Plan, 489,147 shares of Common Stock available for future issuance
under the 2014 Plan, 1,500,715 shares of Common Stock available for future
issuance under the ESPP, and 345,000 shares of Common Stock available for future
issuance under the Inducement Plan. As of October 31, 2017, there are 4,473,871
shares of Common Stock issuable upon conversion of the Company’s $100.0 million
aggregate principal amount of senior convertible notes (the “Convertible
Notes”). With the exception of the Convertible Notes, there are no bonds,
debentures, notes or other indebtedness having general voting rights (or
convertible into securities having such rights) (“Voting Debt”) of the Company
issued and outstanding. Except as stated above, there are no existing options,
warrants, calls, subscriptions or other rights, agreements, arrangements or
commitments of any character, relating to the issued or unissued capital stock
of the Company, obligating the Company to issue, transfer, sell, redeem,
purchase, repurchase or otherwise acquire or cause to be issued, transferred,
sold, redeemed, purchased, repurchased or otherwise acquired any capital stock
or Voting Debt of, or other equity interest in, the Company or securities or
rights convertible into or exchangeable for such shares or equity interests or
obligations of the Company to grant, extend or enter into any such option,
warrant, call, subscription or other right, agreement, arrangement or
commitment. Neither the execution of this Agreement nor the issuance of Common
Stock or other securities pursuant to any provision of this Agreement will give
rise to any preemptive rights or rights of first refusal on behalf of any Person
or result in the triggering of any anti-dilution or other similar rights. Except
as disclosed in the SEC Documents, there are no agreements or arrangements under
which the Company or any of its subsidiaries is obligated to register the sale
of any of their securities under the Securities Act. The Company has made
available upon request of the Investor, a true, correct and complete copy of the
Certificate of Incorporation and Bylaws (each as defined in Section 4.8) and the
Company shall not amend or otherwise modify the Certificate of Incorporation or
Bylaws prior to the Closing.

4.6 Litigation. There are no legal or governmental actions, suits or other
proceedings pending or, to the Knowledge of the Company, threatened against the
Company or any of its subsidiaries before or by any court, regulatory body or
administrative agency or any other governmental agency or body, domestic or
foreign, which actions, suits or proceedings, individually or in the aggregate,
could reasonably be expected to (a) challenge this Agreement or prohibit or
delay the transactions contemplated herein or (b) have a Company Material
Adverse Effect. Neither the Company nor any of its subsidiaries is a party to or
subject to the provisions of any injunction, judgment, decree or order of any
court, regulatory body, administrative agency or other governmental agency or
body that might have a Company Material Adverse Effect.

4.7 Governmental Consents. No consent, approval, order or authorization of, or
registration, qualification, designation, declaration or filing with, any
federal, state, or local governmental authority or the Trading Market on the
part of the Company is required in connection with the consummation of the
transactions contemplated by this Agreement except for

 

8



--------------------------------------------------------------------------------

the filing of a Form D with the Commission under the Securities Act and
compliance with the securities and blue sky laws in the states and other
jurisdictions in which shares of Common Stock are offered and/or sold, which
compliance will be effected by the Company in accordance with such laws.

4.8 No Default or Consents. Neither the Company nor any of its subsidiaries is
in material violation or default under its organizational documents. Neither the
execution, delivery or performance of this Agreement by the Company nor the
consummation of any of the transactions contemplated hereby (including the
issuance, sale and delivery by the Company of the Shares) will: (i) give rise to
a right to terminate or accelerate the due date of any payment due under, or
conflict with or result in the breach of any term or provision of, or constitute
a default (or an event which with notice or lapse of time or both would
constitute a default) under, or require any consent or waiver under, or result
in the execution or imposition of any lien, charge or encumbrance upon any
properties or assets of the Company or any of its subsidiaries pursuant to the
terms of, any indenture, mortgage, deed of trust or other agreement or
instrument to which the Company or any of its subsidiaries is a party or by
which the Company, any of its subsidiaries or any of their respective properties
or businesses is bound, or any franchise, license, permit, judgment, decree,
order, statute, rule or regulation (including federal and state securities laws
and regulations) and the rules and regulations, assuming the correctness of the
representations and warranties made by the Investor herein, of any
self-regulatory organization to which the Company, any of its subsidiaries or
their respective securities are subject) applicable to the Company or any of its
subsidiaries, or (ii) violate or conflict with any provision of the Company’s
Certificate of Incorporation, as amended and as in effect on the date hereof
(the “Certificate of Incorporation”) or the Company’s Bylaws, as amended and as
in effect on the date hereof (the “Bylaws”), except in the case of clause (i) as
would not cause, either individually or in the aggregate, a Company Material
Adverse Effect, and except for such consents or waivers which have already been
obtained and are in full force and effect.

4.9 No Material Adverse Change. Since September 30, 2017, except as specifically
disclosed in the SEC Reports, there have been no events, occurrences or
developments that have had or would reasonably be expected to have, either
individually or in the aggregate, a Company Material Adverse Effect. Except for
the transactions contemplated by this Agreement, no event, liability or
development has occurred or exists with respect to the Company, its subsidiaries
or their respective businesses, properties, operations or financial conditions
that would be required to be disclosed by the Company under applicable
securities laws at the Effective Date that has not been publicly disclosed at
least one Trading Market trading day prior to the Effective Date.

4.10 No Integrated Offering. None of the Company or any of its affiliates, or
any Person acting on their behalf has, directly or indirectly, made any offers
or sales of any security or solicited any offers to buy any security, under
circumstances that would require registration of any of the Shares under the
Securities Act or cause this offering of the Shares to be integrated with prior
offerings by the Company for purposes of the Securities Act or any applicable
stockholder approval provisions, including under the rules and regulations of
the Trading Market.

4.11 Sarbanes-Oxley Act. To the Knowledge of the Company, the Company is in
material compliance with the requirements of the Sarbanes-Oxley Act of 2002 that
are effective and applicable to the Company as of the date hereof, and the rules
and regulations promulgated by the Commission thereunder that are effective and
applicable to the Company as of the date hereof.

 

9



--------------------------------------------------------------------------------

4.12 Patents and Trademarks. To the Knowledge of the Company, the Company or one
of its subsidiaries has, or has rights to use, all patents, patent applications,
trademarks, trademark applications, service marks, trade names, copyrights,
licenses, trade secrets, know-how and other similar rights that are necessary or
material for use in connection with their business as described in the SEC
Documents (collectively, the “Intellectual Property Rights”). Neither the
Company nor any of its subsidiaries has received a written notice that the
Intellectual Property Rights used by the Company or any of its subsidiaries
violates or infringes upon the rights of any Person. To the Knowledge of the
Company, all such Intellectual Property Rights are enforceable and there is no
existing infringement by another Person of any of the Intellectual Property
Rights.

4.13 Listing and Maintenance Requirements. The Company has not, in the two years
preceding the date hereof, received notice from the Trading Market to the effect
that the Company is not in compliance with the listing or maintenance
requirements thereof. The Company is in compliance with the listing and
maintenance requirements for continued listing of the Common Stock. The Company
has no reason to believe that it will not for the foreseeable future continue to
be in compliance with the listing and maintenance requirements for the continued
listing of the Common Stock on the Trading Market. The issuance and sale of the
Shares under this Agreement does not contravene the rules and regulations of the
Trading Market and no approval of the stockholders of the Company thereunder is
required for the Company to issue and deliver to the Investor the Shares.

4.14 Disclosure. The Company understands and confirms that the Investor will
rely on the representations, warranties and covenants set forth in this
Section 4 in effecting the transactions contemplated by this Agreement.

4.15 Contracts.

(a) Each indenture, contract, lease, mortgage, deed of trust, note agreement,
loan or other agreement or instrument of a character that is required to be
described or summarized in the SEC Documents or to be filed as an exhibit to the
SEC Documents under the Exchange Act and the rules and regulations promulgated
thereunder (collectively, the “Material Contracts”) is so described, summarized
or filed.

(b) The Material Contracts to which the Company or any of its subsidiaries is a
party have been duly and validly authorized, executed and delivered by the
Company and constitute the legal, valid and binding agreements of the Company or
its subsidiaries, as applicable, enforceable by and against the Company or its
subsidiaries, as applicable, in accordance with their respective terms, except
as such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization or other similar laws relating to enforcement of creditors’
rights generally, and general equitable principles relating to the availability
of remedies, except as rights to indemnity or contribution may be limited by
federal or state securities laws.

 

10



--------------------------------------------------------------------------------

4.16 Properties and Assets. The Company or one of its subsidiaries has good and
marketable title to all the properties and assets described as owned by it in
the latest Financial Statements set forth in the SEC Documents, free and clear
of all liens, mortgages, pledges or encumbrances of any kind except (a) those,
if any, reflected in such Financial Statements or (b) those that are not
material in amount and do not adversely affect the use made and proposed to be
made of such property by the Company and its subsidiaries. The Company and each
of its subsidiaries holds its leased properties under valid and binding leases.
The Company and each of its subsidiaries owns or leases all such properties as
are necessary to its operations as now conducted.

4.17 Compliance. Neither the Company nor any of its subsidiaries has been
advised, nor does the Company or any of its subsidiaries have any reason to
believe, that it is not conducting its business in compliance with all
applicable laws, rules and regulations of the jurisdictions in which it is
conducting business, including all applicable local, state and federal
environmental laws and regulations, and all applicable rules and regulations of
the Food and Drug Administration (the “FDA”), and all applicable laws, statutes,
ordinances, rule or regulations (including the Federal Food, Drug And Cosmetic
Act of 1938, as amended, and similar foreign laws and regulations) enforced by
the FDA or equivalent foreign authorities, except where failure to be so in
compliance would not have a Company Material Adverse Effect.

4.18 Taxes. The Company and each of its subsidiaries has filed on a timely basis
(giving effect to extensions) all required federal, state and foreign income and
franchise tax returns and has timely paid or accrued all taxes shown as due
thereon, including interest and penalties, and to the Knowledge of the Company
there is no tax deficiency that has been or might be asserted or threatened
against it or any of its subsidiaries that could have a Company Material Adverse
Effect. All tax liabilities accrued through the date hereof have been adequately
provided for on the books of the Company and its subsidiaries.

4.19 Investment Company. Neither the Company nor any of its subsidiaries is an
“investment company” or an “affiliated person” of, or “promoter” or “principal
underwriter” for an investment company, within the meaning of the Investment
Company Act of 1940, as amended, and the rules and regulations of the Commission
promulgated thereunder.

4.20 Insurance. The Company maintains insurance underwritten by insurers of
recognized financial responsibility, of the types and in the amounts that the
Company reasonably believes is adequate for businesses, including directors’ and
officers’ liability insurance and insurance covering all real and personal
property owned or leased by the Company or any of its subsidiaries against
theft, damage, destruction, acts of vandalism and all other risks customarily
insured against, with such deductibles as are customary for companies in the
same or similar business, all of which insurance is in full force and effect.

4.21 Price of Common Stock. The Company has not taken, and will not take,
directly or indirectly, any action designed to cause or result in, or that has
constituted or that might reasonably be expected to constitute, the
stabilization or manipulation of the price of the shares of the Common Stock to
facilitate the sale or resale of the Shares.

 

11



--------------------------------------------------------------------------------

4.22 Governmental Permits, Etc. The Company and each of its subsidiaries has all
franchises, licenses, permits, certificates and other authorizations from such
federal, state or local government or governmental agency, department or body
that are currently necessary for the operation of the business of the Company or
such subsidiary, as applicable, as currently conducted, except where the failure
to possess currently such franchises, licenses, permits, certificates and other
authorizations is not reasonably expected to have a Company Material Adverse
Effect. Neither the Company nor any of its subsidiaries has received any written
notice regarding any revocation or material modification of any such franchise,
license, permit, certificate or other authorization.

4.23 Internal Control over Financial Reporting. The Company maintains internal
control over financial reporting (as such term is defined in paragraph (f) of
Rule 13a-15 under the Exchange Act) as required by Rule 13a-15 under the
Exchange Act. To the Knowledge of the Company, since the end of the Company’s
most recent audited fiscal year, there has been no material weakness in the
design or operation of the Company’s internal control over financial reporting
(whether or not remediated) which are reasonably likely to adversely affect the
Company’s ability to record, process, summarize and report financial
information.

4.24 Foreign Corrupt Practices. None of the Company, its subsidiaries or, to the
Knowledge of the Company, any director, officer, agent, employee or other Person
acting on behalf of the Company or any of its subsidiaries has, in the course of
its actions for, or on behalf of, the Company or any of its subsidiaries
(a) used any corporate funds for any unlawful contribution, gift, entertainment
or other unlawful expenses relating to political activity; (b) made any direct
or indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (c) violated or is in violation of any provision
of the U.S. Foreign Corrupt Practices Act of 1977, as amended; or (d) made any
unlawful bribe, rebate, payoff, influence payment, kickback or other unlawful
payment to any foreign or domestic government official or employee.

4.25 Employee Relations. The Company believes that its relations with its
employees are good. No executive officer of the Company (as defined in Rule
501(f) promulgated under the Securities Act) has notified the Company that such
officer intends to leave the Company or otherwise terminate such officer’s
employment with the Company. To the Knowledge of the Company, no executive
officer of the Company is, or is now expected to be, in violation of any
material term of any employment contract, confidentiality, disclosure or
proprietary information agreement, non-competition agreement, or any other
agreement or any restrictive covenant involving or otherwise affecting such
executive officer’s relationship with the Company, and the continued employment
of each such executive officer does not subject the Company to any material
liability with respect to any of the foregoing matters.

4.26 ERISA. The Company and each of its subsidiaries is in compliance in all
material respects with all presently applicable provisions of the Employee
Retirement Income Security Act of 1974, as amended, including the regulations
and published interpretations thereunder (herein called “ERISA”); no “reportable
event” (as defined in ERISA) has occurred with respect to any “pension plan” (as
defined in ERISA) for which the Company or any of its subsidiaries would have
any material liability; neither the Company nor any of its subsidiaries has
incurred or expects to incur material liability under (a) Title IV of ERISA with
respect to termination of, or

 

12



--------------------------------------------------------------------------------

withdrawal from, any “pension plan” or (b) Sections 412 or 4971 of the Internal
Revenue Code of 1986, as amended, including the regulations and published
interpretations thereunder (the “Code”); and each “Pension Plan” for which the
Company or any of its subsidiaries would have liability that is intended to be
qualified under Section 401(a) of the Code is so qualified in all material
respects and to the Knowledge of the Company, nothing has occurred, whether by
action or by failure to act, which would cause the loss of such qualification.

4.27 No “Bad Actor” Disqualification. No “bad actor” disqualifying event
described in Rule 506(d)(1)(i)-(viii) of the Securities Act (a “Disqualification
Event”) is applicable to the Company or, to the Knowledge of the Company, any
Company Covered Person (as defined below), except for a Disqualification Event
to which Rule 506(d)(2)(ii-iv) or (d)(3) is applicable. “Company Covered Person”
means, with respect to the Company as an “issuer” for purposes of Rule 506
promulgated under the Securities Act, any person listed in the first paragraph
of Rule 506(d)(1).

SECTION 5. REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE INVESTOR.

5.1 The Investor represents and warrants to and covenants with the Company that:

(a) The Investor, taking into account the personnel and resources it can
practically bring to bear on the purchase of the Shares contemplated hereby, is
knowledgeable, sophisticated and experienced in making, and is qualified to
make, decisions with respect to investments in securities presenting an
investment decision like that involved in the purchase of the Shares, including
investments in securities issued by the Company, and has requested, received,
reviewed and considered all information the Investor knows about and deems
relevant (including the SEC Documents) in making an informed decision to
purchase the Shares.

(b) The Investor is acquiring the Shares pursuant to this Agreement for its own
account for investment only and with no present intention of distributing any of
such Shares or any arrangement or understanding with any other Persons regarding
the distribution of such Shares, except in compliance with Section 5.1(c).

(c) The Investor will not, directly or indirectly, offer, sell, pledge, transfer
or otherwise dispose of (or solicit any offers to buy, purchase or otherwise
acquire or take a pledge of) any of the securities purchased hereunder except in
compliance with the Securities Act, applicable blue sky laws, and the rules and
regulations promulgated thereunder.

(d) The Investor is an “accredited investor” within the meaning of Rule 501 of
Regulation D promulgated under the Securities Act or a Qualified Institutional
Buyer within the meaning of Rule 144A promulgated under the Securities Act.

(e) The Investor has all requisite corporate power, and has taken all requisite
corporate action, to authorize, execute and deliver this Agreement and each of
the other agreements and instruments contemplated herein to which the Investor
is a party, to consummate the transactions contemplated herein and therein and
to carry out and perform all of the Investor’s obligations hereunder and
thereunder. Upon the execution and delivery of this Agreement, this Agreement
shall constitute a valid and binding obligation of the Investor,

 

13



--------------------------------------------------------------------------------

enforceable in accordance with its terms, except (i) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or affecting the enforcement of creditors’ rights generally and (ii) as limited
by equitable principles generally, including any specific performance.

(f) The Investor is not a broker or dealer registered pursuant to Section 15 of
the Exchange Act (a “registered broker dealer”) and is not affiliated with a
registered broker dealer. The Investor is not party to any agreement for
distribution of any of the Shares.

5.2 The Investor has not, either directly or indirectly through an affiliate,
agent or representative of the Company, engaged in any transaction in the
securities of the Company other than with respect to the transactions
contemplated herein, since the time that the Investor was first contacted by the
Company or any other Person regarding the transactions contemplated hereby until
the date hereof, except as set forth in filings made with the Commission
pursuant to the Exchange Act.

5.3 The Investor understands that nothing in this Agreement or any other
materials presented to the Investor in connection with the purchase and sale of
the Shares constitutes legal, tax or investment advice. The Investor has
consulted such legal, tax and investment advisors as it, in its sole discretion,
has deemed necessary or appropriate in connection with its purchase of the
Shares.

5.4 Legends. Investor understands that, until such time as the Shares have been
registered for resale under the Securities Act, sold pursuant to the
Registration Statement or the Shares may be sold pursuant to Rule 144 without
any restriction as to the number of securities as of a particular date that can
then be immediately sold, any certificates representing the Shares, whether
maintained in a book entry system or otherwise, may bear one or more legends in
substantially the following form and substance:

“THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY OTHER
APPLICABLE SECURITIES LAWS AND HAVE BEEN ISSUED IN RELIANCE UPON AN EXEMPTION
FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND SUCH OTHER
SECURITIES LAWS. NEITHER THIS SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN
MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED, HYPOTHECATED
OR OTHERWISE DISPOSED OF, EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OR PURSUANT TO A TRANSACTION WHICH IS EXEMPT FROM, OR
NOT SUBJECT TO, SUCH REGISTRATION, IN EACH CASE IN ACCORDANCE WITH ALL
APPLICABLE SECURITIES LAWS, AND, IN THE CASE OF A TRANSACTION EXEMPT FROM, OR
NOT SUBJECT TO, SUCH REGISTRATION, THE HOLDER WILL NOTIFY ANY SUBSEQUENT
PURCHASER OF THE SECURITIES EVIDENCED BY THIS CERTIFICATE FROM IT OF SUCH RESALE
RESTRICTIONS.”

 

14



--------------------------------------------------------------------------------

In addition, any stock certificates, whether maintained in a book entry system
or otherwise, representing the Shares may contain:

(a) any legend required by the blue sky laws of any state to the extent such
laws are applicable to the sale of such Shares hereunder; and

(b) a legend regarding affiliate status of the Investor set forth in Exhibit D
hereto, in the form included therein.

5.5 Restricted Securities. The Investor understands that the Shares are
characterized as “restricted securities” under the federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such Shares may be resold without registration under the Securities Act only in
certain limited circumstances. In this connection, the Investor represents that
it is familiar with Commission Rule 144, as presently in effect, and understands
the resale limitations imposed thereby and by the Securities Act.

SECTION 6. BROKER’S FEE.

Each of the Company and the Investor hereby represents that there are no brokers
or finders retained by, or otherwise acting on behalf of, it or any of its
affiliates and entitled to compensation in connection with the sale of the
Shares, and shall indemnify the other party hereto for any such compensation
that the other party hereto actually pays to any such broker or finder.

SECTION 7. COVENANTS.

7.1 Form D; Blue Sky Filings. The Company agrees to file a Form D with respect
to the Shares as required under Regulation D of the Securities Act. The Company
will take such action as the Company shall reasonably determine is necessary in
order to obtain an exemption from, or to qualify the Shares for, sale to the
Investor at the Closing respectively pursuant to this Agreement under applicable
securities of “Blue Sky” laws of the states of the United States, and shall
provide evidence of such actions promptly upon the written request of the
Investor.

7.2 NASDAQ. The Company will notify the Trading Market of the proposed listing
of the Shares contemplated hereby. As soon as reasonably practicable following
the Closing, the Company will take all actions necessary to ensure to the Shares
are listed on the Trading Market.

7.3 Lock-up. Investor agrees to abide by the terms of the Lock-up set forth in
Exhibit E for a period of six (6) months beginning on the Closing Date (the
“Lock-up Period”).

7.4 Short Sales. Investor agrees that it will not, for a period of twelve
(12) months beginning on the Closing Date, directly or indirectly, effect or
agree to effect any Short Sales with respect to the Common Stock, borrow or
pre-borrow any shares of Common Stock, or grant any other right (including,
without limitation, any put or call option) with respect to the Common Stock or
with respect to any security that includes, relates to or derives any
significant part of its value from the Common Stock or otherwise seek to hedge
its position in the Common Stock.

 

15



--------------------------------------------------------------------------------

7.5 Transfer Taxes.

On the date of the Closing, all stock transfer or other taxes (other than income
taxes) that are required to be paid in connection with the issuance, sale and
delivery of the Shares to the Investor hereunder will be fully paid or provided
for by the Company and all laws imposing such taxes will have been fully
complied with and the Investor and its affiliates shall have no obligation
therefor.

SECTION 8. NOTICES.

All notices, requests, consents and other communications hereunder shall be in
writing, shall be sent by confirmed facsimile or electronic mail, or mailed by
first-class registered or certified airmail, or nationally recognized overnight
express courier, postage prepaid, and shall be deemed given when so sent in the
case of facsimile or electronic mail transmission, or when so received in the
case of mail or courier, and addressed as follows:

 

  (a) if to the Company, to:

Coherus BioSciences, Inc.

333 Twin Dolphin Drive, Suite 600

Redwood City, CA, USA 94065

Attn:    ############# #####

Email: ##############

with a copy to (which shall not constitute notice):

Latham & Watkins LLP

140 Scott Drive

Menlo Park, California 94025

Attn: Alan C. Mendelson, Esq.

Fax: (650) 463-2600

Email: alan.mendelson@lw.com

or to such other Person at such other place as the Company shall designate to
the Investor in writing; and

 

  (b) if to the Investor, to:

KBI Biopharma, Inc.

###### #######

Attention: ####### #######

1101 Hamlin Road

Durham, North Carolina 27704

Email:#########################

or to such other Person at such other place as the Investor shall designate to
the Company in writing.

 

16



--------------------------------------------------------------------------------

SECTION 9. MISCELLANEOUS.

9.1 Waivers and Amendments. Neither this Agreement nor any provision hereof may
be changed, waived, discharged, terminated, modified or amended except upon the
written consent of the Company and the Investor, in the case of any change,
discharge, termination, modification, or of the party hereto against whom the
waiver is to be effective, in the case of a waiver.

9.2 Headings; Interpretation. The headings of the various sections of this
Agreement have been inserted for convenience of reference only and shall not be
deemed to be part of this Agreement. The terms “hereof,” “herein,” “hereby” and
derivative or similar words refer to this Agreement as a whole and not to any
particular provision of this Agreement. Except when used together with the word
“either” or otherwise for the purpose of identifying mutually exclusive
alternatives, the term “or” has the inclusive meaning represented by the phrase
“and/or.” All references in this Agreement to “dollars” or “$” shall mean United
States dollars. Except where the context otherwise requires, wherever used the
singular shall include the plural, the plural the singular, the use of any
gender shall be applicable to all genders. The term “including” or “includes”
means “including without limitation” or “includes without limitation.”

9.3 Severability. In case any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby.

9.4 Survival. The representations and warranties contained herein shall survive
the Closing and the delivery of the Shares for a period of one (1) year after
the date hereof; provided, however, that notwithstanding the foregoing in this
Section 9.4, the representations and warranties contained in Section 4.1,
Section 4.2, Section 4.3, the first two sentences of Section 4.4, Section 4.5,
Section 4.7, the first sentence of Section 4.8, Section 4.8(ii), Section 3,
Section 5.1(e) and SECTION 6 shall survive until the expiration of the
applicable statute of limitations. The agreements and covenants contained herein
shall survive for the applicable statute of limitations.

9.5 Governing Law; Jurisdiction. This Agreement shall be governed by and
interpreted in accordance with the substantive laws of the State of California,
U.S.A., without regard to its or any other jurisdiction’s choice of law rules.
Any disputes hereunder shall be brought in the state or federal courts located
in the State of California, U.S.A., and the parties hereto irrevocably accept
the exclusive jurisdiction of such courts solely and specifically for the
purpose of adjudicating such disputes, and in no event shall any party hereto be
deemed to have consented to such jurisdiction for any other purpose. Each party
hereto further agrees that such courts provide a convenient forum for any such
action, and waives any objections or challenges to venue with respect to such
courts.

9.6 Counterparts. This Agreement may be executed in counterparts, each of which
shall constitute an original, but all of which, when taken together, shall
constitute but one instrument, and shall become effective when one or more
counterparts have been signed by each party hereto and delivered to the other
party. Signatures to this Agreement transmitted by facsimile, by email in
“portable document format” (“.pdf”), or by any other electronic means intended
to preserve the original graphic and pictorial appearance of this Agreement
shall have the same effect as physical delivery of the paper document bearing
original signature.

 

17



--------------------------------------------------------------------------------

9.7 Successors and Assigns. Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors and administrators of the parties hereto.
The Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Investor. The Investor may assign its
rights under this Agreement to any affiliate of the Investor to whom the
Investor assigns or transfers any Shares, provided such affiliate-transferee
agrees in writing to be bound, with respect to the transferred Shares, by the
provisions hereof that apply to the “Investor.”

9.8 No Third-Party Beneficiaries. Notwithstanding anything contained in this
Agreement to the contrary, nothing in this Agreement, express or implied, is
intended to confer on any Person other than the parties hereto any rights,
remedies, obligations or liabilities under or by reason of this Agreement, and
no Person that is not a party hereto shall have any standing as a third-party
beneficiary with respect to this Agreement or the transactions contemplated
hereby.

9.9 Entire Agreement. This Agreement, and the other documents and instruments
delivered pursuant hereto or thereto, including the exhibits hereto or thereto,
the Schedule of Exceptions, the Registration Rights Agreement, the Contingent
Value Rights Agreement and the Change Order Amendment, constitute the full and
entire understanding and agreement between the parties hereto with regard to the
subjects hereof and thereof.

9.10 Payment of Fees and Expenses. Except as otherwise provided herein or in the
other documents or instruments contemplated hereby, including in the
Registration Rights Agreement, each of the Company and the Investor shall bear
its own expenses and legal fees incurred on its behalf with respect to this
Agreement and the transactions contemplated hereby. If any action at law or in
equity is necessary to enforce or interpret the terms of this Agreement, the
prevailing party shall be entitled to reasonable attorney’s fees, costs and
necessary disbursements in addition to any other relief to which such party may
be entitled.

9.11 Further Actions. Each party hereto agrees to execute, acknowledge, and
deliver such further instruments, and to do all such other acts, as may be
necessary or appropriate in order to carry out the purposes and intent of this
Agreement, the Registration Rights Agreement, the Contingent Value Rights
Agreement and the Change Order Amendment.

9.12 Public Announcement. No press release or, except to the extent required
under applicable law (in which case the disclosing party shall use reasonable
efforts to give the other party hereto an opportunity to review such disclosure
in advance of its public release to the extent permitted under applicable law),
other public announcement shall be made, directly or indirectly, by either party
hereto concerning the execution of this Agreement, the terms and conditions
hereof or the consummation of the transactions contemplated hereby, in each case
without the prior written consent of the other party hereto, which consent shall
not be unreasonably withheld, conditioned or delayed.

 

18



--------------------------------------------------------------------------------

[signature pages follow]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first above
written.

 

COMPANY: COHERUS BIOSCIENCES, INC. By:   /s/ Dennis M. Lanfear Name:   Dennis M.
Lanfear Title:   Chief Executive Officer

[Signature Page – Stock Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first above
written.

 

INVESTOR: KBI BIOPHARMA, INC. By:   /s/ Tim Kelly Name:   Tim Kelly Title:  
President & CEO

[Signature Page – Stock Purchase Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

Form of Contingent Value Rights Agreement

[see attached]



--------------------------------------------------------------------------------

EXHIBIT B

Form of Registration Rights Agreement

[see attached]



--------------------------------------------------------------------------------

EXHIBIT C

Form of Change Order Amendment

[see attached]



--------------------------------------------------------------------------------

EXHIBIT D

Form of Affiliate Legend

“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE HELD BY AN AFFILIATE OF THE
ISSUER AS DEFINED IN RULE 144 PROMULGATED UNDER THE SECURITIES ACT OF 1933 AND
MAY ONLY BE SOLD OR OTHERWISE TRANSFERRED IN COMPLIANCE WITH THE REQUIREMENTS OF
RULE 144 OR PURSUANT TO A REGISTRATION STATEMENT UNDER SAID ACT OR AN EXEMPTION
FROM SUCH REGISTRATION.”



--------------------------------------------------------------------------------

EXHIBIT E

Lock-up Terms

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Stock Purchase Agreement (the “Agreement”) made as of
November 30, 2017 by and among Coherus BioSciences, Inc., a Delaware corporation
(the “Company”) and KBI Biopharma, Inc., a Delaware corporation (the
“Investor”).

During the Lock-up Period, the Investor shall not, without the prior written
consent of the Company, subject to the exceptions set forth below, (1) offer,
pledge, sell, contract to sell, sell any option or contract to purchase,
purchase any option or contract to sell, grant any option, right or warrant to
purchase, or otherwise transfer or dispose of, directly or indirectly, any
shares of common stock, par value $0.0001, of the Company (the “Common Stock”)
or any securities convertible into or exercisable or exchangeable for Common
Stock (including without limitation, Common Stock or such other securities which
may be deemed to be beneficially owned by the Investor in accordance with the
rules and regulations of the Securities and Exchange Commission and securities
which may be issued upon exercise of a stock option or warrant) (collectively,
the “Lock-up Shares”), or publicly disclose the intention to make any offer,
sale, pledge or disposition, (2) enter into any swap or other agreement that
transfers, in whole or in part, any of the economic consequences of ownership of
the Common Stock or such other securities, whether any such transaction
described in clause (1) or (2) above is to be settled by delivery of Common
Stock or such other securities, in cash or otherwise or (3) make any demand for
or exercise any right with respect to the registration of any shares of Common
Stock or any security convertible into or exercisable or exchangeable for Common
Stock.

In furtherance of the foregoing, the Company, and any duly appointed transfer
agent for the registration or transfer of the securities described herein, are
hereby authorized to decline to make any transfer of securities if such transfer
would constitute a violation or breach of these Lock-up Terms.

All authority herein conferred or agreed to be conferred and any obligations of
the Investor shall be binding upon the successors, assigns, heirs or personal
representatives of the Investor.